Election/Restrictions
RE: Qi 
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-95, drawn to a method of treating a subject with newly diagnosed multiple myeloma, comprising administering to the subject daratumumab, lenalidomide and dexamethasone, classified in A61K2039K/505.
II. 	Claims 96-151, drawn to a method of providing daratumumab to a health care professional (HCP), a method of providing a treatment option for a HCP, classified in G06Q50/28.
III. 	Claims 152-191, drawn to a therapeutic combination comprising daratumumab. lenalidomide and dexamethasone, and a drug product comprising daratumumab that is provided in a package comprising one or more single-dose vials comprising daratumumab, classified in C07K16/30.
(note: claim 152 is interpreted as a product claim because the claim does not recite any active method steps for the therapy).
IV.	Claims 192-202, drawn to a method of selling a drug product comprising daratumumab, classified in G06Q30/02.

2.	The inventions are independent or distinct, each from the other because:
Inventions I, II and IV are distinct methods which differ at least in objectives, method steps, and products used. Each invention comprises distinct steps and utilizes different products which demonstrate that each method has different mode of operation.  For example, Invention I recites a step of administrating to a subject with newly 
	Furthermore, the distinct steps and products require separate and distinct searches. The inventions of Groups I, II and IV have a separate status in the art as shown by their different classifications. As such, it would be burdensome to search the inventions of Groups I, II and IV together.  

Invention III and any one of Inventions I, II and IV are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, multiple myeloma can be treated by radiotherapy, as opposed to being treated with the product of Group III. The method of Groups II and IV can be practiced with another drug such as bortezomib. 
Searching Invention III and any one of Inventions I, II and IV together would impose serious search burden. The inventions of Group I, II or IV and Group III have separate status in the art as shown by their different classifications. Moreover, in the instant case, the search for a product and the method of using the product are not 

3.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


4.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/HONG SANG/Primary Examiner, Art Unit 1643